Title: From Benjamin Franklin to Sartine, 19 June 1780
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Monsieur
a Passi ce 19 Juin 1780
J’ay receu La lettre que Vostre Excellence m’a fait L’honneur de m’ecrire Le 17 de ce mois, Sur unne lettre qu’elle a Reçue du Lieutenant general de L’amirauté de Vannes et de L’orient, qui L’informe que J’ay ecrit au dit Lieutenant general pour que le Vaisseau le Serapis Soit vendu par devant Les Juges de Cette amirauté. J’ay L’honneur, Monsieur, de vous observer a ce Sujet, que les Capteurs americains etant tenus d’obtenir mon Consentement Sur la validité des prises qu’ils peuvent faire, J’escris alors aux officiers des amirautés ou Sont Conduittes ces prises, Lorsqu’elles me paraissent faittes Sur L’ennemy de L’amerique, qu’ils peuvent en faire la vente, Lorsqu’ils en Seront Requis; Ce qui ne me parait pas, Monsieur, autoriser Les officiers de L’amirauté de vannes a Pretendre que la vente du Serapis Soit faitte devant eux, des que vostre Excellence a Jugée plus Expédiant d’en ordonner La vente par devant Les officiers de la Marine du Port de L’orient, et Je la Suplie de Prescrire aux officiers de L’amirauté tout Ce que Bon luy Semblera a ce Sujet.
Je Suis avec un tres Respectueux attachement Monsieur vostre tres humble et très Obeissant Serviteur
B Franklin
M. de Sartine
 
Notation: Le meme jour il a eté ecrit a Mrs. Thevenard et de la Grandville. Rep. le 23 Juil.
